Citation Nr: 0527915	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
chronic fatigue syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back disability, diagnosed as degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from January 1987 to 
August 1993, including service in Southwest Asia during the 
first Persian Gulf War.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Pittsburgh, Pennsylvania, Regional Office (RO) that denied 
service connection for chronic fatigue syndrome and that 
assigned an initial evaluation of 10 percent for low back 
disorder.  During the appeals period, the Board granted 
service connection for chronic fatigue syndrome, and RO 
assigned an initial noncompensable rating for that condition, 
which appellant has timely appealed.

As the disability ratings under review are initial ratings, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant and his wife testified in an RO hearing in November 
2003.  A transcript of that testimony has been associated 
with the file.

The Board remanded the issue of initial evaluation of low 
back disorder for further development in June 2004.  That 
development has been accomplished, and the file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Board granted service connection for chronic fatigue 
syndrome in June 2004.  One of the Board's findings of fact 
was that chronic fatigue symptoms are nearly constant and 
restrict daily activities to less than the pre-illness level.

2.  Evidence does not show that chronic fatigue syndrome 
restricts appellant's activities to more than 25 percent of 
the pre-illness level, or that chronic fatigue syndrome 
results in periods of incapacitation as defined by the rating 
schedule. 

3.  Appellant's low back disorder is competently diagnosed as 
mild degenerative disc disease, with very minimal disc 
displacement and with pain on motion.  Current manifestations 
include limitation of extension to 60 degrees.  

4.  Under a change to the rating schedule effective September 
26, 2003, limitation of extension of 30 to 60 degrees is 
rated as 20 percent disabling. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the schedular criteria have been met for an initial rating of 
20 percent, but not more, for chronic fatigue syndrome.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.88b, Diagnostic Code 6354 (2004). 

2.  Schedular criteria for an initial rating in excess of 10 
percent for low back disability were not met, prior to 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.25, 4.41, 4.59, 4.71a, 4.124a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2003).

3.  With resolution of reasonable doubt in appellant's favor, 
the criteria have been met for an increased rating of 20, but 
not more, for low back disability effective September 26, 
2003.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.41, 
4.59, 4.71a, 4.124a, Diagnostic Codes 5003, 5235-5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for low back disorder was received in 
November 2002, and a claim for service connection for chronic 
fatigue syndrome was received in February 2003.  The rating 
decision under appellate review (that denied service 
connection for chronic fatigue syndrome and rated low back 
disorder at 10 percent) was issued in July 2003.  RO sent 
appellant VCAA duty-to-assist letters in December 2002 and 
April 2003, prior to the rating decision, and additional 
duty-to-assist letters in June 2004 (low back) and April 2005 
(chronic fatigue syndrome) during the pendancy of this 
appeal.  None of these duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in September 2003, and the 
Supplemental Statements of the Case (SSOC) in January 2004 
and February 2005 all listed the evidence on file that had 
been considered in formulation of the decision.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.112 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from those 
private medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
afforded VA medical examinations in regard to both claimed 
disabilities, and he and his wife testified in a hearing 
before the RO's Decision Review Officer.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  He 
complained of back pain beginning in June 1991.  Magnetic 
resonance imaging (MRI) in September 1992 showed normal 
thoracic and lumbar spine, and a bone scan in December 1992 
showed normal lumbar spine and pelvis.  A Physical 
Examination Board in January 1993 found chronic thoracolumbar 
back pain, unresponsive to conservative treatment, and 
recommended that appellant be discharged.  

Appellant submitted a claim for chronic thoracolumbar back 
pain in July 1994.  He failed to report for medical 
examination in March 1995, and the claim was denied by rating 
decision in April 1995.  Appellant was notified of the 
decision but did not appeal.

The file contains a number of clinical notes from private 
physicians that show appellant began to experience headaches, 
fatigue, blurred vision with photophobia, peripheral 
numbness, and related neurologic symptoms beginning in 
approximately January 2002.  Appellant underwent numerous 
diagnostic tests (MRI, EEG, CT scan, lumbar puncture, etc.) 
in an attempt to identify the underlying pathology or 
pathologies.  A September 2002 letter by Dr. S.S., a private 
physician specializing in immunology and rheumatology, stated 
that appellant probably had chronic fatigue syndrome, 
manifested by increasing and worsening fatigue, memory fog, 
and profound debilitating fatigue.    

Appellant underwent a VA Gulf War Registry Examination in May 
2002.  Appellant reported that in January 2002 he began to 
experience severe headaches, with accompanying fatigue as 
manifested by muscle weakness, increased tremor with lifting, 
decreased strength, and a feeling of generalized weakness.  

A VA rheumatology clinic note dated October 2002 shows that 
appellant described a history of increasing fatigue ever 
since returning from the Gulf War.  Appellant was doing well 
and was running several miles per day until January 2002, at 
which time he began noticing increasing fatigue, frequent 
headaches, visual scotomas, shimmering vision, burning and 
erythema in the hands and feet, muscle aches, increasing 
episodes of dropping items, knee and ankle pain, and impaired 
memory and concentration.
   
Appellant had VA neuropsychological evaluation in October 
2002 consequent to his complaint of memory impairment.  
Appellant reported difficulty concentrating and difficulty 
finding words.  Appellant and his wife told the examiner that 
appellant had been much more physically active in the past.  
Testing results indicated significantly reduced processing 
speed, mild attentional difficulties, mild verbal memory 
difficulties, mild verbal fluency difficulties, and slowed 
unimanual motor speed.   The examiner's diagnosis was as 
follows.  AXIS I: major depressive disorder and cognitive 
disorder not otherwise specified.   AXIS II: passive and 
dependent features.  AXIS III: chronic fatigue syndrome (by 
history) and headaches.  AXIS IV: marital distress.  AXIS V: 
Global Assessment of Function 55.

A VA rheumatology clinic note dated November 2002 shows that 
appellant complained of current headaches, fatigue, rash, 
depression, sleep disorder, and diffuse body pain, with new 
symptoms of numbness and sensation of coldness in the right 
hand.  Appellant continued to work fulltime, but had 
intermittent episodes of feeling very fatigued.  The 
clinician stated that appellant appeared to have some element 
of fibromyalgia as well as chronic fatigue syndrome, although 
no evidence of rheumatic disease. 

Appellant filed a request to reopen the claim for low back 
disorder in November 2002.  He underwent a VA spinal 
examination in January 2003.  Appellant reported that lumbar 
pain could last for several months and could be minimal or 
absent for several weeks.  When symptomatic, appellant had 
chiropractic adjustments several times per week, and when 
asymptomatic he had chiropractic adjustments once per month.  
Playing golf or repeated bending caused symptoms to resume, 
and prolonged sitting or standing increased the lumbar aching 
when present.  On examination, appellant's posture and gait 
were normal.  The examiner did not provide range of motion 
measurements for the lumbar spine.  The examiner noted that 
X-rays of the lumbar spine were normal (however, the actual 
VA X-ray report of January 2003 notes mild degenerative disc 
disease of L1-2 and L2-3).  

Appellant submitted a claim for service connection for 
chronic fatigue syndrome in February 2003.  He underwent a VA 
Chronic Fatigue Syndrome (CFS) examination in June 2003.  
Appellant reported that during service his unit was given 
three anthrax injections in one day, rather than spaced over 
a three-day interval, and that he began to experience 
headaches immediately thereafter.  He also began to 
experience fatigue, becoming progressively worse; appellant 
stated that he was sleeping longer and longer hours but 
waking less and less refreshed.  Appellant stated that at 
times he was essentially bedridden when not at work.  
Appellant reported that he had missed 29 days of work since 
January.  The examiner's diagnosis was CFS. 
  
A rating decision dated July 2003 granted service connection 
for lower back pain (rated as 10 percent disabling) but 
denied service connection for CFS.  The same rating decision 
granted service connection for headaches (initially rated as 
30 percent disabling, subsequently increased to 50 percent 
disabling in a rating decision dated January 2004).  

The file contains an October 2003 letter from M.P.G., a 
private chiropractor, stating that appellant had been placed 
on a regimen of chiropractic manipulation, physical therapy, 
intravenous chelation, diet, oral vitamins, and colonic 
hydrotherapy, all consequent to CFS.  The regimen would last 
three months and require appellant to be present for therapy 
three times per week.

Appellant and his wife testified in an RO hearing in November 
2003.  Appellant testified that he currently received 
chiropractic therapy for his lumbar spine disability (page 
7).  Appellant has a burning pain in his back that radiates 
upward, particularly with prolonged standing (page 8).  
Appellant currently worked as a corrections officer at a 
maximum security prison, and his job was to control video 
monitoring (page 9).  Appellant stated that he was currently 
undergoing private treatment for CFS (page 10).       

The Board reviewed the case in June 2004 and issued a 
decision that granted service connection for CFS.  The case 
was thereupon returned to RO for evaluation of the 
disability.  RO issued a rating decision in December 2004 
that assigned an initial rating of 0 percent to CFS.

Appellant underwent a VA spinal examination in July 2004.  
The examiner reviewed appellant's C-file.  Appellant stated 
that he worked as a prison guard, but because he could not 
stand or sit for a prolonged period he performed sedentary 
duties in a booth.  Appellant stated that he could walk 30 to 
45 minutes without difficulty, but standing or sitting for 10 
to 15 minutes would induce a sharp, non-radiating 9/10 lumbar 
pain.  Appellant denied significant numbness, paraesthesia, 
bowel, or bladder symptoms.  On examination, range of motion 
of the lumbar spine was flexion to 60 degrees, extension to 
10 degrees, left and right lateral bending to 15 degrees, and 
left and right rotation to 20 degrees, with discomfort at the 
extremes of all ranges of motion.  Repetitive testing of the 
flexion-extension cycle induced mild discomfort/pain after 10 
repetitions.  X-rays revealed very minimal degenerative joint 
disease at the L5-S1 junction.  The examiner stated that 
appellant's low back condition had not necessarily worsened 
compared to the previous examination in January 2003.  The 
examiner stated that appellant had no radiographic findings 
of low back pain, but had clinical symptoms of low back pain 
with very minimal disc displacement.  The examiner stated 
that appellant's back condition caused some degree of 
disability as indicated by an inability to perform the 
activities of daily living and recreational activities such 
as golf, and also impeded his performance at work.

The file contains treatment records from Medical Wellness 
Associates, a private medical provider, for the period 
September 2003 to June 2004.  These notes show continued 
treatment for CFS.  In September 2003, appellant stated that 
he felt he could collapse on the floor every day due to 
fatigue, but the notes show gradual improvement.  In April 
2004, appellant stated that the severity, frequency, and 
intensity of symptoms had decreased with treatment, and that 
he recently performed a six-day work week for the first time 
since initiating care.  Appellant's energy level had 
increased, but he still had daily symptoms of fatigue, muscle 
and joint pain, groin pain, and the complications associated 
with CFS and Gulf War Syndrome.

III.  Analysis

General Rating Principles

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Further, there is a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim; an appeal from an original 
assignment of a disability rating requires review of the 
entire time period involved, and contemplates "staged 
ratings" where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Since this is an appeal of the original 
disability rating, the Board will consider the severity of 
appellant's disability on and after the effective date of 
service connection.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Evaluation of Chronic Fatigue Syndrome

Appellant's service-connected CFS falls squarely under 
Diagnostic Code 6354 (chronic fatigue syndrome) and no other 
code would be more appropriate.  

The rating criteria for Diagnostic Code 6354 are as follows.  
For a rating of 10 percent: symptoms that wax and wane but 
result in periods of incapacitation* of at least one but less 
than two weeks total duration per year, or symptoms 
controlled by continuous medication.  For a rating of 20 
percent: symptoms that are nearly constant and restrict 
routine daily activities by less than 25 percent of pre-
illness level, or symptoms that wax and wane, resulting in 
period of incapacitation* of at least two but less than four 
weeks total duration per year.  For a rating of 40 percent: 
symptoms that are nearly constant and restrict routine 
activities to less than 50 percent of the pre-illness level, 
or symptoms that wax and wane, resulting in periods of 
incapacitation* of at least four but less than six weeks 
total duration per year.  For a rating of 60 percent: 
symptoms that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
symptoms that wax and wane, resulting in periods of 
incapacitation* of at least six weeks total duration per 
year.  For a rating of 100 percent: symptoms that are nearly 
constant and so severe as to restrict daily activities almost 
completely and may occasionally preclude self-care. *Note: 
for the purposes of evaluating this disability, the condition 
is considered "incapacitating" only while it requires bed 
rest and treatment by a physician.         

In comparing appellant's symptoms to the rating criteria 
above, the Board finds that appellant is entitled to an 
initial evaluation of at least 20 percent, since the Board 
found in its decision of June 2004 that appellant's CFS 
symptoms are nearly constant and restrict his daily 
activities to less than the pre-illness level; these are the 
threshold criteria for a 20 percent rating.  Rating of 40 
percent is not appropriate unless the evidence shows that the 
symptoms restrict daily activities to 25 percent or more of 
the pre-illness level, or result in periods of incapacitation 
of four to six weeks total duration per year, and neither of 
these criteria is shown by the evidence of record.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization, and, while 
there is some impairment of employment, such impairment does 
not appear to exceed that which is envisioned by the rating 
schedule.  Extraschedular rating is accordingly not 
appropriate for this disability.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected chronic 
fatigue syndrome more closely approximated the criteria 
required for the higher rating of 20 percent, but not more.  
The benefit-of-the-doubt rule therefore applies, and the 
higher rating is assigned.

Evaluation of Low Back Disorder

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  Appellant's service-connected lumbar spine disease 
can be rated as limitation of motion/arthritis, lumbosacral 
strain, and/or intervertebral disc syndrome (IVDS); the 
rating schedule for IVDS changed on September 23, 2002, and 
the general rating criteria for spinal diseases and injuries 
(to include IVDS) changed on September 26, 2003.  The old 
regulations may be applied to the entire appeal period if 
most favorable to the claimant, but newer regulations may not 
be applied before their effective dates.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).  However, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

Until September 26, 2003, lumbar spine limitation of motion 
was rated under Diagnostic Code 5292 as follows.  For a 
rating of 10 percent: slight limitation.  For a rating of 20 
percent: moderate limitation.  For a rating of 40 percent: 
severe limitation.  In the VA medical examination of June 
2000, appellant's range of motion was as follows: 60 degrees 
of flexion (normal is 90 degrees), 10 degrees of extension 
(normal is 30 degrees), 15 degrees of left and right lateral 
bending (normal is 30 degrees), and 20 degrees left and right 
rotation (30 degrees in normal), with pain/discomfort on 
motion.  Applying appellant's range of motion to these 
schedular criteria, the Board finds that the measured 
limitation of appellant's range of motion more closely 
approximated "slight" limitation than "moderate" 
limitation, so the current 10 percent rating is justified.  
Since appellant has a rating of at least 10 percent, the 
requirements of both Lichtenfels (arthritis) and DeLuca (pain 
and fatigability) are satisfied.

Alternatively, the disability could be rated as lumbosacral 
strain.  Until September 26, 2003, lumbosacral strain was 
rated under Diagnostic Code 5295 as follows.  For a rating of 
10 percent: with characteristic pain on motion.  For a rating 
of 20 percent: with muscle spasm on extreme forward bending, 
or loss of lateral spine motion, unilateral, in standing 
position.  For a rating of 40 percent: severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  The Board finds that appellant's 
symptoms most closely approximated the schedular criteria for 
a 10 percent rating, since there was no objective clinical 
evidence of muscle spasm on extreme forward bending or loss 
of lateral spine motion in standing position.

Until September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows.  For a rating of 10 percent: mild 
symptoms.  For a rating of 20 percent: moderate symptoms with 
recurring attacks.  For a rating of 40 percent: severe 
symptoms, with recurring attacks and with intermittent 
relief.  For a rating of 60 percent: pronounced symptoms, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  In this case, the VA examiner in January 2003 found 
"mild degenerative disc disease," and the VA examiner in 
July 2004 found "very minimal" disc displacement with no 
worsening of symptoms since January 2003.  The Board 
accordingly finds that appellant's symptoms were "mild" 
rather than "moderate" prior to September 26, 2003.

Effective September 23, 2002, the criteria of Diagnostic Code 
5293 (IVDS) became as follows: evaluate IVDS either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations, along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under this diagnostic code, an "incapacitating 
episode" is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  For a rating of 10 percent: 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
For a rating of 20 percent: incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  For a rating of 40 percent: 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
For a rating of 60 percent: incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  

Applying the revised schedular criteria of Diagnostic Code 
5293 (IVDS) to appellant's condition as demonstrated by 
medical evidence of record, there is no evidence of 
"incapacitating episodes" as defined by the statute, so the 
"combined chronic manifestations" method applies.  None of 
the VA or private examinations of record show neurologic 
manifestations, so there is no separate neurologic rating to 
be made in this case.    

On September 26, 2003, the General Rating Formula replaced 
all of the previous rating criteria as discussed above.  
Subjective criteria for limitation of motion such as 
"slight" to "moderate" to "severe" were replaced with 
objective criteria based on range of motion measurements.  
Diagnosis Codes 5292 (limitation of motion of the lumbar 
spine) and 5295 (lumbosacral strain) were eliminated.  The 
new diagnostic code for IVDS, Diagnostic Code 5243, 
eliminated the "combined evaluations" method and provided 
that IVDS would either be rated for limitation of motion 
under the General Rating Formula or under the 
"incapacitating episodes" method.  As discussed above, 
there are no incapacitating episodes of record, so the 
General Rating Formula applies.

The criteria of the General Rating Formula, as relevant, are 
as follows.

For a rating of 10 percent: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

For a rating of 20 percent: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For a rating of 40 percent: forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

For a rating of 50 percent: unfavorable ankylosis of the 
entire thoracolumbar spine.

For a rating of 100 percent: unfavorable ankylosis of the 
entire spine.

When rating under the General Rating Formula, evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  In this case, there 
are no such neurologic abnormalities.

Applying the schedular criteria of the General Rating Formula 
to appellant's lumbosacral spine condition as demonstrated by 
medical evidence of record, a rating of 20 percent is 
appropriate for limitation of range of movement, since his 
forward flexion of 60 degrees is within the threshold for a 
rating of 20 percent (flexion between 30 and 60 degrees).  
Higher evaluation of 40 percent is not warranted absent 
evidence of forward flexion of 30 degrees or less, or 
unfavorable ankylosis of the entire thoracolumbar spine.  As 
noted above, increased rating of 20 percent cannot pre-date 
adoption of the General Rating Formula on September 26, 2003.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's lower back disability 
has caused him frequent hospitalization, or causes him a 
degree of industrial impairment in excess of that envisioned 
by the rating schedule.  Extraschedular rating is therefore 
not warranted in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected low back 
disability more closely approximated the criteria for the 
higher 20 percent rating effective September 26, 2003.  The 
benefit-of-the-doubt rule therefore applies, and the higher 
rating is assigned.


ORDER

An initial rating of 20 percent, but no more, is awarded for 
chronic fatigue syndrome, subject to the law and regulations 
governing the award of monetary benefits. 
 
An initial rating in excess of 10 percent for low back 
disability is denied prior to September 26, 2003.     

A rating of 20 percent, but no more, is awarded for low back 
disability effective September 26, 2003, subject to the law 
and regulations governing the award of monetary benefits. 


                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


